DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is not clear if the claimed invention comprises:
a latch mechanism configured (a) to rotate relative to the cover; AND (b) to rotate with the cover relative to the base to engage the base, or 
a latch mechanism configured (a) to rotate relative to the cover; OR (b) to rotate with the cover relative to the base to engage the base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokulic, US 10,518,711.
Regarding claim 1, Bokulic discloses a vehicle interior component (10) configured to be actuated by an inertia force comprising: (a) a base (12); (b) a cover (14) configured to move relative to the base between a closed position and an open position; and (c) a latch mechanism (22) configured to provide an unlatched state (Fig. 1) for the cover and a latched state (Fig. 2) for the cover; wherein the latch mechanism is configured to provide the latched state when actuated by the inertia force; wherein the latch mechanism is configured to hold the cover in the unlatched state (Fig. 1-3; Col. 4, lines 24-46).
Regarding claim 2, Bokulic discloses the cover (14) comprises the latch mechanism (22) (Fig. 1-3).
Regarding claim 3, Bokulic discloses the latch mechanism (22) is configured to extend from the cover in the latched state (Fig. 2).
Regarding claim 4, Bokulic discloses the cover comprises a wall (28) comprising an opening; wherein the latch mechanism (22) is configured to form a generally continuous surface with the wall of the cover in the unlatched state (Fig. 1, 3).
Regarding claim 5, Bokulic discloses the cover (14) comprises a wall (28) comprising an opening; wherein the latch mechanism (22) is configured to move through the opening of the wall of the cover to provide the latched state (Fig. 1-3).
Regarding claim 6, Bokulic discloses the latch mechanism (22) is configured to rotate relative to the cover (Fig. 1-3).
Regarding claim 7, Bokulic discloses the latch mechanism (22) comprises a spring (50) configured to hold the cover in the unlatched state (Fig. 4; Col. 6, lines 14-26).
Regarding claim 8, Bokulic discloses the component (10) comprises at least one of (a) a console; (b) a center console; (c) a floor console; (d) an armrest.
Regarding claim 9, Bokulic discloses a vehicle interior component (10) configured to be actuated by an inertia force comprising: (a) a base (12); (b) a cover (14) configured to move relative to the base between a closed position and an open position; and (c) a latch mechanism (22) configured to provide an unlatched state for the cover and a latched state for the cover; wherein the latch mechanism is configured to provide the latched state when actuated by the inertia force to retain the cover in the closed position relative to the base; wherein the latch mechanism is configured to provide a retracted position to maintain the cover in the unlatched state (Fig. 1-3; Col. 4, lines 24-46).
Regarding claim 10, Bokulic discloses the latch mechanism (22) is configured to move to an extended position (Fig. 2) when actuated by the inertia force.
Regarding claim 11, Bokulic discloses the cover (14) is configured for movement from (a) the unlatched state (Fig. 1) with the cover in the closed position and the latch mechanism in the retracted position to (b) a transition state with the latch mechanism in the extended position to (c) the latched state (Fig. 3) with the cover in the closed position and the latch mechanism in the extended position.
Regarding claim 12, Bokulic discloses the component comprises a gap (B) between the latch mechanism and the base in the transition state; wherein the cover is configured to move through the gap to contact the base in the latched state (Fig. 1, 2; Col. 5, lines 21-45).
Regarding claim 13, Bokulic discloses the latch mechanism (22) comprises an inertia latch mechanism comprising a counterweight (38); wherein the counterweight is configured to be moved by the inertia force such as from an impact event affecting the vehicle (Col. 4, line 41 – col. 5, line 10).
Regarding claim 14, Bokulic discloses a vehicle interior component (10) configured to be actuated by an inertia force comprising: (a) a base (12); (b) a cover (14) configured to move relative to the base between a closed position and an open position; and (c) a latch mechanism (22)configured to provide an unlatched state (Fig. 1) for the cover and a latched state (Fig. 2) for the cover; wherein the latch mechanism is configured to change state of the cover from the unlatched state to the latched state when actuated by the inertia force (Col. 4, line 41 – col. 5, line 10).
Regarding claim 15, Bokulic discloses the latch mechanism (22) comprises a spring (50) configured to hold the cover in the unlatched state (Fig. 4; Col. 6, lines 14-26).
Regarding claim 16, Bokulic discloses the latch mechanism (22) comprises a member (24) configured to move into engagement with the base in the latched state when actuated by the inertia force (Fig. 1-3).
Regarding claim 17, Bokulic discloses the member (24) of the latch mechanism comprises a bar; wherein the bar is configured to engage a flange (40) of the base in the latched state (Fig. 2).
Regarding claim 18, Bokulic discloses the member (24) of the latch mechanism is configured to provide a gap (B) with the base in the latched state (Fig. 1-3).
Regarding claim 19, Bokulic discloses the gap (B) is configured to be closed to prevent the cover from moving to the open position (Fig. 1-3).
Regarding claim 20, Bokulic discloses (a) a counterweight (38) configured to provide mass to move the member (24) toward engagement with the base and (b) a spring mechanism (50) configured to (1) bias the member toward the unlatched state and/or (2) move the member in response to removal of the inertia force (Fig. 1-3).
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612